PER CURIAM.
This cause is before the Court on the respondent’s conditional guilty plea to violations of article XI, Rules 11.02(3)(a), 11.-02(4) and 11.02(4)(c) of the Integration Rule of The Florida Bar, and Disciplinary Rules 1-102(A)(4), 6-101(A)(2), 6-101(A)(3), 7-101(A)(1), 7-101(A)(2), and 9-102(B)(3) of the Code of Professional Responsibility of The Florida Bar. We approve the conditional guilty plea, and, in accordance with the plea, publicly reprimand the respondent, direct that he be placed on two years’ probation, and require that he submit quarterly caseload reports to The Florida Bar.
The respondent shall appear before the Board of Governors of The Florida Bar for a public reprimand and this opinion shall be published in Southern Reporter.
Costs in the amount of $1,021.33 are assessed against the respondent.
It is so ordered.
OVERTON, Acting C.J., and ALDERMAN, McDonald, EHRLICH and SHAW, JJ., concur.